DETAILED ACTION
“Cover Element for a Preparation Vessel of a Food Processor”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Elizabeth Richter on April 26, 2021.
The application has been amended as follows: 
In Claim 1, lines 3-4 please replace:
“device, and” 
with 
--device, the preparation vessel having a vessel cover with a central cover
opening, and--
In Claim 1, line 5 please replace: “a cover opening” with --the cover opening--
In Claim 1, line 23: please replace “the locked state” with --a locked state--
In Claim 2, line 1: please replace “The cover element” with --The food 
In Claim 3, line 1: please replace “The cover element” with --The food processor--
In Claim 4, line 1: please replace “The cover element” with --The food processor--
In Claim 5, line 1: please replace “The cover element” with --The food processor--
In Claim 6, line 1: please replace “The cover element” with --The food processor--
In Claim 7, line 1: please replace “The cover element” with --The food processor--
In Claim 11, line 1-3: please replace “claim 1, wherein the preparation vessel has the vessel cover with a central cover opening, and wherein the vessel cover” with --claim 1, wherein the vessel cover--
Allowable Subject Matter
Claims 1-7 and 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Renaudin et al (EP1917889A1; hereafter Renaudin) and Arnold et al (US 9,290,307 B2; hereafter Arnold). Both of these references were applied in the Non-Final Office Action (mailed 12/21/2020). 
Arnold discloses a food processor (1) comprising: 

a preparation vessel (6) configured to be arranged on the base device (2; fig. 2), and 
a vessel cover (10, fig. 3) for at least partially covering a vessel opening of the preparation vessel (6; col. 7, ln. 19-20), 
wherein the vessel cover (10) has a radially outwardly facing support edge (15/16) that is configured to be supported on the preparation vessel (6) and/or vessel cover (in this case, the support edge (15/16) Is supported on the preparation vessel (6) as shown in fig. 1), 
wherein the support edge (15/16) has a continuously curved base contour (15) when viewed in an axial direction, and the support edge (15/16) has a support element (16);
wherein the support element (16) is symmetrical when viewed in the axial direction (fig. 10) and extends in an imaginary ring surface reaching from a radially outer edge of the support elements (15/16) up to the base contour (15; as shown in fig. 1);
wherein the food processor has a locking device (17/18/19) configured for locking the vessel cover (10) with the preparation vessel (6), wherein the vessel cover (10) rests on the preparation vessel (6) on a top side (13) and is engaged by the locking device (17/18/19; col. 7, ln. 50-62) and/or rests on the vessel cover, and along with the vessel cover is engaged by the locking device, 
wherein the locking device (17/18/19) has at least two locking elements (17; col. 9, ln. 26-33) that are configured to be driven by an electric motor (19; col. 9, ln. 15-20), wherein the locking elements (17) at least partially grip over the support element (16) 
Arnold does not disclose that there is both a vessel cover and a cover element, and fails to teach that the cover element has at least two support elements, which lie opposite each other in relation to a radial direction, are separate from each other in a circumferential direction, and protrude over the base contour . . . wherein the locking elements at least partially grip over the support elements when the cover element is in a locked state. Examiner notes that the Applicant has set forth criticality for the use of two separate support elements rather than a single support element (to reduce material use/cost, and allow for viewing of the vessel cover when the cover element is placed atop the vessel cover - see Specification: Pg. 5, ln. 24-32).
Renaudin discloses: a cover element (1/2, fig. 1) for at least partially covering a cover opening (50; Fig. 7) of a vessel cover (5) for a preparation vessel (3), 
wherein the cover element (1/2) has a radially outwardly facing support edge (2) that is configured to be supported on the preparation vessel (3) and/or vessel cover (5; ¶0031; Fig. 8), 
wherein the support edge (2) has a continuously curved base contour (20) when viewed in an axial direction, and
the support edge (2) has at least two support elements (21A), which lie opposite each other in relation to a radial direction (as shown in fig. 3), are separate from each other viewed in a circumferential direction (as shown), and protrude over the base contour (20; fig. 2; ¶0021, ln. 2-4), 
wherein the support elements (21A) extend in an imaginary circular ring surface (annotated fig. 3) reaching from a radially outer edge (annotated) of the support as shown, the two support elements (21A) are of identical outer shape, and the opening (21B) shown in figure 3 is preferred, but optional - ¶0021) and formed in the same plane (annotated fig. 6) extending perpendicular to the axial direction (annotated fig. 6).
	Renaudin does not teach any aspect of the locking device.
In the response filed on January 27, 2021, Applicant argued against the addition of the locking device of Arnold to the food processor of Renaudin stating that:
The support elements 21 according to Renaudin do not reach to the outer edge of the vessel cover and thus cannot be engaged by locking elements that grip over the outer edge of the cover and the vessel. Furthermore, as can be seen, e.g., from Figs. 1, 2, 5, 6 and 7 of Renaudin, the support elements 21 a do not contact the cover element. Thus, the support elements 21a are not built to be engaged by the locking elements. The skilled person would thus have to provide two different locking devices, one for locking the cover to the vessel, and another for locking the accessory to the cover or the vessel.
These arguments are found persuasive and The Office agrees that a combination of Renaudin in view of Arnold would not result in the engagement of the locking device with the support elements as set forth in independent claim 1. 
The Office has also found that a combination of Arnold in view of Renaudin would not produce a food processor with all claimed elements of independent claim 1, absent impermissible hindsight upon review of the Applicant’s disclosure. The cover element of Renaudin would have to be modified significantly in order to function within the food processor of Arnold, and such extensive modification of both Arnold and Renaudin would not have been considered by one working in the art during the course of routine engineering experimentation and practice. 
As such, the instant invention is deemed patentably distinct over the prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Katie L. Parr/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725